Citation Nr: 1100393	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  05-11 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1970.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Detroit, Michigan, VA 
Regional Office (RO).

This case has previously come before the Board.  Most recently, 
in May 2010, the Board remanded the matter to afford the Veteran 
another opportunity for a VA examination to be accomplished.  The 
case has been returned to the Board for further appellate review. 


FINDING OF FACT

An acquired psychiatric disorder was not manifest in service, a 
psychosis is not shown during service or within the initial post-
service year, and the competent and probative evidence does not 
establish a diagnosis of PTSD or an acquired psychiatric disorder 
related to service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred or aggravated in active service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  Letters, dated in 
December 1999, June 2004, May 2009, July 2009,and August 2010, 
told him to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice 
had been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, and 
found that the error was harmless, as the Board has done in this 
case).  

If any notice deficiency is present in this case, the Board finds 
that the presumption of prejudice on VA's part has been rebutted 
by the following: (1) based on the communications sent to the 
claimant over the course of this appeal, the claimant clearly has 
actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's contentions 
as well as the communications provided to the claimant by VA, it 
is reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  In 
order for the Court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The claimant's service treatment records, VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The Veteran has been 
afforded opportunity for a VA examination and has failed to 
report and indicated that he will not report for a VA examination 
at any time in the foreseeable future.  The duty to assist is not 
a one-way street, and the Veteran was advised that failure to 
cooperate may result in the denial of the claim.  38 C.F.R.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or effective 
date to be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).

Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2009).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 
3.304 (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2010).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and, credible supporting evidence 
that the claimed in-service stressor occurred.  38 U.S.C.A. 
§ 1154 (West 2002); 38 C.F.R. § 3.304(f) (2010).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Initially, the Board finds substantial compliance with the May 
2010 remand.  The Veteran was afforded another opportunity for a 
VA examination and the claim was readjudicated.  Thus, the Board 
is able to proceed with a determination.  

The Board notes that there has been no assertion of combat in 
regard to the claim on appeal.  Thus, the provisions of 
38 U.S.C.A. § 1154(b) are not applicable in this case.  

The Veteran asserts that he has an acquired psychiatric disorder, 
to include PTSD, related to service.  Having considered the 
evidence, the Board finds that service connection is not 
warranted.  

Initially, the Board notes that under VA regulations, it is 
incumbent upon a veteran to submit to a VA examination if he is 
applying for, or is in receipt of, VA compensation or pension 
benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  Where 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination and a 
claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be considered 
on the basis of the evidence of record.  38 C.F.R. § 3.655(b) 
(2010).

The Veteran's appeal in this matter stems from an original claim, 
received in October 1999, for service connection for PTSD.  He is 
appealing the AOJ's denial of the claim.  

As the Board noted in the May 2010 remand, the Veteran failed to 
report for a scheduled VA examination in May 2009, and in light 
of his Veteran's assertions in correspondence received in May 
2009, the Board remanded the matter to afford the Veteran another 
opportunity to report for a VA examination at a different VA 
facility.  The Veteran failed to report for the scheduled VA 
examination in June 2010, and the Board finds that good cause for 
the failure to report has not been presented.   

The Board notes that the Veteran asserted that his failure to 
report was due to back pain from riding in a motor vehicle, as 
noted in July 2010, and in August 2010, he related that he would 
not present himself at a federal facility until a case regarding 
his father's death was closed/resolved.  As noted in the 
September 2010 supplemental statement of the case, official 
documentation, dated in 1995, reflects that the relevant case has 
been closed.  The Veteran has been afforded repeated 
opportunities to report for a VA examination and it is evident 
that he does not intend to report for a VA examination at any 
time in the foreseeable future.  Thus, Board will base a 
determination on the evidence in the claims file.  

Essentially, the Veteran asserts that he has an acquired 
psychiatric disorder, including PTSD, as a result of active 
service.  In his October 1999 claim, he asserted that he had PTSD 
as a result of a plane crash during service, and had thoughts and 
dreams of experiences in Vietnam, with anxiety and depression.  
He added that after the plane crash, he found himself sitting on 
some steps with his duffle bag and no one else around.  In a 
March 2005 VA Form 9, he asserted that he had been involved in 
medical experiments during service.  

The Board notes that the Veteran is in receipt of VA pension 
based on nonservice-connected schizophrenia.  There is, however, 
no competent evidence linking an acquired psychiatric disability 
to service.  In addition, there is no competent diagnosis of 
PTSD.  Absent a current disability related by competent evidence 
to service, service connection is not warranted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The August 1968 service entrance examination report shows that 
psychiatric examination was normal.  A January 1970 record notes 
a history of drug use, anxiety was attributed to having lost his 
girlfriend about a year earlier, and the impression was immature 
personality.  The Board notes that congenital or developmental 
defects such as personality disorders are not "diseases" or 
"injuries" within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127.  Defects are defined as 
"structural or inherent abnormalities or conditions which are 
more or less stationary in nature."  VAOPGCPREC 82-90.  However, 
if established by competent evidence, disability resulting from a 
mental disorder that is superimposed upon a personality disorder 
during service may be service-connected.  38 C.F.R. § 4.127.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) [a reissue of 
General Counsel Opinion 01-85 (March 5, 1985)].  

The April 1970 separation examination report shows that 
psychiatric examination was normal and his neuropsychiatric 
status was assigned a profile of "1."  On the accompanying 
medical history, he denied having or having had frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, and nervous trouble of any sort.  Thus, the 
service treatment records do not show an acquired psychiatric 
disorder, to include PTSD or a psychosis, during service or 
within the initial post-service year.  

In addition, while a private record, dated in August 1974, 
reflects complaints of nervousness since 1970 and complaints of 
depression were noted in July 1975, and records, dated in August 
1975, note a history of anxiety and tension since 1969 and lapses 
of memory since 1971 and a May 1978 VA inpatient record reflects 
a diagnosis of possible manic depressive psychosis and a January 
1985 VA examiner noted the Veteran's history of a psychiatric 
disorder since service, a mere transcription of lay history is 
not transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Regardless, the August 1974 
examiner opined that the Veteran's symptoms were primarily 
psychogenic in origin and the August 1975 examiner was quite 
confident that the symptoms were functional in origin.  

The Board notes that an October 1993 VA examination report notes 
the Veteran is in receipt of Social Security Administration (SSA) 
disability benefits based on a seizure disorder.  The Board notes 
that service connection for a seizure disorder was denied in an 
April 1985 rating decision.   Regardless, the competent and 
probative evidence does not establish an acquired psychiatric 
disorder, to include PTSD, was incurred in service and a 
psychosis was not shown during service or within the initial year 
after separation.  

In regard to the Veteran's assertions of the circumstances 
surrounding his father's death, as well as his assertions of 
having been harassed since he first filed a claim with VA in an 
effort to silence him regard to medical experiments he was 
involved in during service, as reflected in the March 2005 VA 
Form 9, such does not constitute competent evidence establishing 
an acquired psychiatric disorder, to include PTSD.  

A determination as to whether the Veteran has current disability 
related to service requires competent evidence.  The Veteran is 
competent to report his symptoms and in-service experiences.  As 
a layman, however, his opinion alone is not sufficient upon which 
to base a determination as to diagnosis in this case or as to a 
relationship between service and current disability.  Rather, the 
Board must weigh and assess the competence and credibility of all 
of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-
69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson reaffirms the 
holdings in Jandreau and Buchanan that VA must consider the 
competency of the lay evidence and cannot outright reject such 
evidence on the basis that such evidence can never establish a 
medical diagnosis or nexus.  This does not mean, however, that 
lay evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in those 
cases where the lay person is competent and does not otherwise 
require specialized medical training and expertise to do so, 
i.e., the Board must determine whether the claimed disability is 
a type of disability for which a lay person is competent to 
provide etiology or nexus evidence.  A veteran is generally is 
not competent to diagnose his mental condition; he is only 
competent to identify and explain the symptoms that he observes 
and experiences.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In this case, the evidence shows that psychiatric examination was 
normal at separation, a psychosis was not identified during 
service or within the initial year after separation, there is no 
competent diagnosis of PTSD, and there is no competent evidence 
relating an acquired psychiatric disorder, to in-service disease 
or injury.  The Board has accorded more probative value to the 
contemporaneous service records and the objective medical 
findings in this case.  Such is far more probative than the 
Veteran's remote lay assertions.  

The preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefits sought on 
appeal remain denied.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


